Title: From Thomas Jefferson to Thomas McKean, 26 March 1801
From: Jefferson, Thomas
To: McKean, Thomas



Dear Sir
Washington Mar. 26. 1801.

I recieved last night your favor of the 21st. and thank you for the communication it contained. I value it as a historical fact, as well as a strong evidence of the obligations I am under for the partiality of my country men to me: but rejoice with you that the views of the constitution were otherwise fulfilled.satisfied that the departure of the Chevr. d’Yrujo & his family must be a circumstance of the most tender sollicitude to you & them, it was among my earliest attentions to address a letter to our Minister at Madrid in which I stated the exchange meditated by that court, & the regret it would excite here. this letter was written by myself, tho’ in the name of, & signed by the Secretary of state. this was sent by mr Dawson, who was to forward it as speedily as possible from Paris to Madrid. still this being an official letter, the terms of it were, as of usage, restrained within the limits of self-respect & public formality. I therefore availed myself of a conversation which had passed between mr Yznardi & myself, as giving an occasion to write him a letter. considering that conversation as confidential to myself on the part of his court, & a mark of friendship, I chose to take it out of the line of official correspondence, & to make it the subject of a private letter to him, to be used as a confidential answer from myself for the inspection of his court. in this way I was free to urge the retaining of the Chevalier much more freely & fully. In doing this I was the more gratified as it was in perfect unison with my public duty, being myself so well satisfied of the good faith & good sense of the Chevalr. that I would rather have to transact the interests of this country through him, than through any other person they could possibly send. I only fear these letters may be too late.—I have been anxiously attentive to the merits of mr Coxe & mr Beckley, and the more uneasy as there has been absolutely nothing which could be done for them as yet, nor any immediate prospect. I mentioned to you the important motives on which P. Muhlenberg must take the place of Miller. the principles of removal, are to be settled finally when our administration collects about the last of April. some, on unquestionable principles are made & making in the mean time. a few minutes conversation with those gentlemen would possess them fully of the state and prospect of things. but that is impossible, & the trusting such matter by letter equally so. since you have been so good as to mention them in your letter, will you add to it by communicating to them so much of this as respects them? Accept assurances of my high consideration & respect

Th: Jefferson

 